Title: To Thomas Jefferson from James Monroe, [30 January 1793]
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
[30 Jan. 1793]

Mr. Gunn has mentioned to Major Butler the report that his conduct at New York upon some publick questions was influenc’d by some expectations of a foreign mission. He has called on Hamilton whom he did not see but means to chastise those concerned in the charge. Hamilton informed him at the time it took place that the appointment of Short was at your instance contrary to his wishes, and that he wanted the President to appoint him (viz. Majr. Butler). As he means to call on you immediately as a friend to confer on this subject I have thought proper to apprize you of the above. Yrs. affecy.

Jas. Monroe

